      2:20-cv-00779-JMC        Date Filed 06/08/21      Entry Number 24       Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Jamie Bare Pickhardt,                  )
                                       )
                                       )            Civil Action No.: 2:20-cv-00779-JMC
                      Plaintiff,       )
                                       )
       v.                              )                           ORDER
                                       )
                                       )
Andrew M. Saul, Commissioner of Social )
Security Administration,               )
                                       )
                      Defendant.       )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”). (ECF No. 21.) The Report addresses Plaintiff’s claim for Disability

Insurance Benefits (“DIB”). (Id. at 1.) The Report recommends that the court reverse the decision

of the Commissioner of Social Security Administration (“Commissioner”) and remand the matter

for further administrative proceedings. (Id. at 14.) For the reasons stated herein, the court

ACCEPTS the Report, REVERSES the decision of the Commissioner, and REMANDS the

action for additional administrative proceedings.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (Id. at 1-4.) As brief background, in December 2015, the

Administrative Law Judge (“ALJ”) determined Plaintiff was not disabled for purposes of the

Social Security Act (“the Act”) and denied Plaintiff’s claim for DIB. (See ECF No. 9-2 at 21-40.)

The ALJ determined Plaintiff had the severe impairments of “abdominal pain status-post pancreas

surgeries, chronic pancreatitis, inflammatory bowel disease, . . . constipation/gastroparesis,



                                                1
      2:20-cv-00779-JMC           Date Filed 06/08/21       Entry Number 24         Page 2 of 4




gastroesophageal reflux disease, . . . eosinophilic esophagitis, . . . anxiety disorder, affective

disorder, allergic rhinitis, and asthma[.]” (Id. at 23.) Yet the ALJ found Plaintiff had the RFC “to

perform sedentary work . . . with some additional non-exertional limitations.” (Id. at 26.)

        Thereafter the Appeals Council (“the Council”) denied Plaintiff’s request for review. (Id.

at 2-4.) Thus, the ALJ’s decision became the final decision of the Commissioner. (Id.) See also

Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir. 2011) (stating an ALJ’s decision was the final decision

of the Commissioner when the Council denied a request for review); Higginbotham v. Barnhart,

405 F.3d 332, 336 (5th Cir. 2005) (holding the Commissioner’s “final decision” includes when the

Council denies a request for review). Plaintiff filed the instant action in February 2020. (ECF No.

1.)

        Subsequently, the Magistrate Judge issued the Report suggesting this case be reversed and

remanded. (See ECF No. 21.) In particular, the Magistrate Judge explained that, although Plaintiff

initially described her lifestyle as “sedentary” during her testimony, Plaintiff’s subsequent

clarification that she “mostly la[id] in bed and avoided sitting in a chair upright . . . d[id] not match

the level of activity required to perform sedentary work; namely, sitting for at least six hours in an

eight-hour workday.” (Id. at 11-12 (citation and internal marks omitted).) The Magistrate Judge

determined the ALJ simply “did not give any indication that he considered the full context of

Plaintiff’s testimony regarding her ‘sedentary life.’ Rather, the ALJ appeared to equate Plaintiff’s

reference to living a ‘sedentary life’ to an acknowledgement of her ability to perform sedentary

work.” (Id. at 12.)

        The Magistrate Judge also emphasized that Dr. James Schnell and Dr. JoAnn Hiott, two of

Plaintiff’s treating physicians that were discounted by the ALJ, supported Plaintiff’s testimony.

(Id. at 13.) The Magistrate Judge enumerated that treating physician opinions must be afforded



                                                   2
      2:20-cv-00779-JMC         Date Filed 06/08/21       Entry Number 24        Page 3 of 4




controlling weight unless they are contradicted by evidence in the record or “based on medically

unacceptable clinical or laboratory diagnostic techniques.” (Id. at 9-10.) Because it was “unclear

whether the ALJ meaningfully considered” the actual substance of Plaintiff’s testimony when

discounting both treating physicians due in part to inconsistencies in the record, the Magistrate

Judge could not “find [the ALJ’s] decision [wa]s supported by substantial evidence.” (Id. at 13.)

Lastly, the ALJ declined to address any remaining contentions of error because “they may be

rendered moot on remand.” (Id. at 14.)

       The parties were apprised of their opportunity to file specific objections to the Report. (Id.

at 15.) In May 2021, the Commissioner informed the court he would not offer objections. (ECF

No. 22.) Plaintiff has similarly not objected to the Report.

                                   II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3). If no party offers specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (emphasis added)



                                                 3
      2:20-cv-00779-JMC         Date Filed 06/08/21       Entry Number 24        Page 4 of 4




(quoting FED. R. CIV. P. 72 advisory committee’s note). Furthermore, a failure to file specific,

written objections to the Report results in a party’s waiver of the right to appeal from the judgment

of the court based upon such recommendation. 28 U.S.C. § 636(b)(1). Thus, the court may accept,

reject, or modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the

matter with instructions. Id.

                                          III. DISCUSSION

         Here, the court has carefully examined the findings of the Report and concludes the

 ALJ’s decision was not supported by substantial evidence. (ECF No. 21 at 6-14.) The

 Commissioner notified the court he will not file objections (ECF No. 22) and Plaintiff has

 likewise offered no objections. The court discerns no clear error on the face of the Report.

 Accordingly, the court adopts the Report herein.

                                         IV. CONCLUSION

   After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 21) and incorporates it herein.

Therefore, the decision of the Commissioner of Social Security Administration is REVERSED,

and this case is REMANDED for further administrative action pursuant to sentence four of 42

U.S.C. § 405(g).

       IT IS SO ORDERED.




                                                     United States District Judge
June 8, 2021
Columbia, South Carolina




                                                 4
